Title: [Diary entry: 23 January 1788]
From: Washington, George
To: 

Wednesday 23d. Thermometer at 30 in the morning—42 at Noon And 36 at Night. Early in the Morning the wind was at So.

Wt. tho there was but little of it. Soon after it inclined to the West, & No. West and grew colder and towards Night it got more round to the Northward & Eastwd. Doctr. Ruston going away about 10 Oclock I rid to the Plantations at the Ferry, Frenchs and Dogue run. At all of them, as also at Muddy hole and in the Neck, the hands were employed as usual, except at French’s where the People were carrying Rails improperly. From this place 13½ Bushels of Pease were brought which with those brought from thence in the fall were all, except the frost bitten ones that were raised at this place in broadcast. Those which suffered by frost were considerable, and as has been observed formerly great waste was experienced in gathering them from the uneveness of the ground.